Reasons for Allowance
Claims 1-20 are allowable.  The following is an examiner’s statement of reasons for allowance:  regarding claim 1, the prior art does not disclose the connector as claimed, including that the conductive members are arranged in the front-rear direction . . . , an elastic arm formed by extending upward from the base and in the front-rear direction . . . , and the elastic arm of each of the conductive members has at least one contact portion located in front of the corresponding base of each of the conductive members, the contact portion is configured to be downward abutted by the electronic component and to move downward, and two adjacent ones of the terminals in the front-rear direction are separately provided in the front-rear direction as claimed.
The reference made of record and not relied upon is considered pertinent to applicant's disclosure. US. 10855016 discloses a similar connector, lacking the features noted in the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833